Citation Nr: 1125663	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  04-27 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type II, to include as secondary to service-connected sarcoidosis.  

2.  Entitlement to service connection for visual impairment, to include glaucoma and to include as secondary to service-connected sarcoidosis.  

3.  Entitlement to a disability evaluation in excess of 30 percent for sarcoidosis.  

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1962 to July 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

These issues were previously remanded by the Board in May 2006.  They were also the subject of a November 2008 Board decision that was subsequently vacated and remanded by a May 2009 United States Court of Appeals for Veterans Claims (Court) decision following an April 2009 Joint Motion for Remand.  In November 2008, the Board also remanded the issues of entitlement to a disability evaluation in excess of 30 percent for sarcoidosis and entitlement to TDIU benefits.  However, as will be discussed in the REMAND portion below, no action has yet been taken on these issues.  

In January 2010, the Board reopened the Veteran's claims of entitlement to service connection for diabetes mellitus and visual impairment, to include as secondary to service-connected sarcoidosis, and remanded these issues for additional evidentiary development.  As such development has now been undertaken, appellate review may proceed.  

The issues of entitlement to a disability evaluation in excess of 30 percent for sarcoidosis and entitlement to TDIU benefits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus is not secondary to his service-connected sarcoidosis, nor did it manifest during, or as a result of, his active military service.  

2.  The Veteran's visual impairment is not secondary to his service-connected sarcoidosis, nor did it manifest during, or as a result of, his active military service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for diabetes mellitus, to include as secondary to sarcoidosis, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.310 (2010).  

2.  The criteria for establishing entitlement to service connection for visual impairment, to include as secondary to sarcoidosis, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Letters sent to the Veteran in May 2002, September 2002, July 2003, July 2006, and August 2007 addressed all notice elements listed under 3.159(b)(1) and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Even though the Veteran was not provided with all of the necessary notice until after the initial adjudication of the claims, the claims was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  In any event, because the claims are being denied, any question as to the appropriate disability rating or effective date is moot, and there can be no failure-to-notify prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a number of VA medical examinations, including most recently in April 2010 and May 2010, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Also, in June 2002, VA received notification from the Social Security Administration (SSA) that after an exhaustive and comprehensive search, the Veteran's records could not be located.  Copies of private treatment records have also been obtained and incorporated into the evidence of record.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its January 2010 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the RO contacted the Veteran in an attempt to identify additional treatment records relevant to his claim and he was afforded new VA examinations for his claimed disabilities.  The RO later issued a rating decision and a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as diabetes mellitus, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2010); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Diabetes Mellitus

The Veteran contends that he is entitled to service connection for diabetes mellitus.  Specifically, the Veteran has argued that this disability arose as a result of his service-connected sarcoidosis and its associated medications.  However, as outlined below, the preponderance of the evidence of record demonstrates that diabetes mellitus did not manifest as a result of the Veteran's sarcoidosis, nor did it manifest during, or as a result of, active military service.  As such, service connection is not warranted.  

The Veteran's service treatment records reflect that he was not diagnosed with diabetes mellitus during his active military service and that he was not treated for any associated symptomatology.  According to his June 1966 discharge examination, a urinalysis revealed his sugar levels to be negative.  The first evidence of diabetes mellitus following active duty is a February 1993 VA treatment record noting a diagnosis of new onset type II diabetes.  An April 1987 record confirms that the Veteran's urine glucose was interpreted to be negative at that time.  A June 1993 VA examination notes that the Veteran was found to be suffering insulin dependent adult onset diabetes mellitus during a period of hospitalization earlier in the year.  The record also indicated that the Veteran was diagnosed with pulmonary sarcoidosis in 1966 and that he was treated with intermittent prednisone following this diagnosis.  However, the examiner noted that the Veteran had not been on any prednisone therapy for more than 10 years at this point in time.  The examiner opined that there was no etiological relationship between the Veteran's history of previous pulmonary sarcoidosis, which was noted to be currently inactive, not requiring steroid treatment for more than 10 years, and his recent diagnosis of diabetes mellitus.  The examiner explained that the Veteran was in an age group in which adult-onset diabetes could develop and his obesity was also an etiological factor.  

Subsequent treatment records demonstrate that the Veteran continued to receive treatment for his diabetes mellitus and his pulmonary sarcoidosis.  A November 2002 private treatment record notes that the Veteran used antibiotics to treat his sarcoidosis in the past but that he had not used these recently.  The record also notes that the Veteran had used steroids in the past but that he was not currently on prednisone.  

The Veteran was afforded another VA examination for his diabetes mellitus in April 2003.  The examiner noted that a review of the Veteran's service treatment records revealed that he was diagnosed with sarcoidosis in 1968 and that he was treated with prednisone for four years after this diagnosis.  However, the examiner noted that the Veteran had not been on treatment for his lung sarcoidosis since 1973.  The examiner concluded that there was no evidence that the Veteran's diabetes mellitus was related to his treatment for sarcoidosis by steroids.  Initially, the examiner explained that diabetes insipidus can be caused when sarcoidosis affected the pituitary gland.  However, in the present case, the Veteran was suffering from diabetes mellitus.  Also, while corticosteroid use can lead to insulin resistance, the examiner explained that corticosteroid induced diabetes improves with the reduction of the dose of corticosteroids and over many months, it may fully reverse.  Therefore, the examiner saw no relationship between corticosteroid use and the Veteran's diabetes mellitus, since he stopped using steroids more than 10 years before his diagnosis.  

The Veteran was also afforded a VA examination for his pulmonary sarcoidosis in November 2003.  The examiner concluded that while the Veteran did suffer from pulmonary sarcoidosis, there was no evidence of this condition on X-ray.  He was noted to have some mild restriction in his pulmonary function testing and the examiner indicated that this could represent some subclinical interstitial lung disease.  Nonetheless, it was the examiner's conclusion that the Veteran did not have any complications secondary to his pulmonary disease.  

Subsequent treatment records demonstrate that the Veteran continued to seek treatment for his diabetes mellitus.  According to a December 2003 VA outpatient treatment record, the Veteran's diabetes mellitus was badly controlled as a result of his not taking his insulin because he felt it dried his skin.  The record also contains a December 2007 record in which the Veteran was noted to be very noncompliant with his diabetes mellitus treatment.  

The record also contains an opinion from the Veteran's primary care physician dated October 2006.  The physician opined that the Veteran had diabetes that may or may not be related to the steroids he received during the treatment of his sarcoidosis.  The physician provided no discussion or rationale for what this opinion was based on.  

The Veteran was most recently afforded a VA examination for his diabetes mellitus in April 2010.  The Veteran reported that he was diagnosed with diabetes mellitus in 1993 and the Board notes that this assertion is supported by the medical evidence of record.  The examiner diagnosed the Veteran with diabetes mellitus type II, sarcoidosis, coronary artery disease status post stent placement, and peripheral neuropathy of the lower extremities bilaterally that was as likely as not secondary to his diabetes mellitus.  The examiner opined that the Veteran's diabetes mellitus was less likely than not related to his sarcoidosis.  The examiner explained that a review of the medical literature did not reveal any evidence that diabetes mellitus was etiologically related to sarcoidosis.  The examiner further opined that it was less likely than not that the Veteran's diabetes mellitus was related to steroids he received during treatment for his sarcoidosis.  The examiner explained that the Veteran was diagnosed with diabetes in 1993 and that he was taken off prednisone more than 10 years prior to this diagnosis.  Also, the examiner noted that the development of de novo diabetes in a patient with an initial normal glucose tolerance was unusual.  Finally, the examiner opined that it was less likely than not that the Veteran's diabetes mellitus was related to his experiences in the military, as there was no evidence in the Veteran's service treatment records revealing a diagnosis of diabetes or treatment for this condition.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for diabetes mellitus, to include as secondary to his service-connected sarcoidosis.  The Veteran's service treatment records demonstrate that he did not suffer from diabetes mellitus during active military service and that his glucose levels were normal at the time of separation.  Post-service treatment records establish that the Veteran was not diagnosed with diabetes mellitus until 1993, which is more than 25 years after his separation from active duty and approximately 20 years after he stopped treating his sarcoidosis with prednisone in 1973.  According to the June 1993 VA examiner, there was no etiological relationship between the Veteran's diabetes mellitus and prednisone use that ceased more than a decade prior to his diagnosis of diabetes.  Rather, the examiner felt the Veteran's diabetes mellitus was related to his age and obesity.  The April 2003 examiner also concluded that there was no evidence that the Veteran's diabetes mellitus was related to his treatment for sarcoidosis by steroids, noting that while diabetes insipidus can be caused by sarcoidosis, the Veteran was suffering from diabetes mellitus.  Also, since the Veteran stopped using steroids more than 10 years before his diagnosis, it was unlikely that this was related.  A November 2003 VA examiner also concluded that the Veteran did not have any complications secondary to his sarcoidosis.  

Finally, according to the April 2010 VA examiner, the Veteran's diabetes mellitus was less likely than not related to his sarcoidosis, since a review of the medical literature did not reveal any evidence that diabetes mellitus was etiologically related to sarcoidosis.  The examiner also concluded that it was less likely than not that the Veteran's diabetes mellitus was related to steroids he received during treatment for his sarcoidosis since he was taken off prednisone more than 10 years prior to this diagnosis.  Finally, the examiner opined that it was less likely than not that the Veteran's diabetes mellitus was related to his military service since there was no in-service treatment for this condition.  As such, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to service connection for diabetes mellitus.  

In reaching the above decision, the Board has considered the October 2006 opinion of the Veteran's primary care physician, holding that his diabetes may or may not be related to the steroids he received during the treatment of his sarcoidosis.  However, the examiner offered no medical evidence or other rationale in support of this opinion.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Furthermore, the examiner's opinion that it may or may not be related is nothing more than a statement of possibility.  The mere possibility of a relationship is insufficient to establish entitlement to service connection.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  As such, this opinion is insufficient to demonstrate entitlement to service connection.  

Finally, the Board recognizes that the Veteran believes he is entitled to service connection for diabetes mellitus as secondary to steroids he took in the 1960s and 1970s to treat his sarcoidosis.  However, the record does not demonstrate that the Veteran has the necessary training and expertise to offer a medical opinion as complex as relating a current disease to medications taken several decades earlier.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  In support of his contention, the Veteran also submitted a copy of an article on diabetes insipidus from a 1988 version of the "Textbook of Medicine."  This article cites a number of different etiological causes of diabetes insipidus.  While the Board has considered this article, it is not relevant to the Veteran's claim.  As explained by the April 2003 VA examiner, the Veteran suffers from diabetes mellitus, which is a different disorder than diabetes insipidus.  As such, an article on diabetes insipidus is not relevant to the Veteran's claim.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for diabetes mellitus, to include as secondary to sarcoidosis and its associated medical treatment, must be denied.

Visual Impairment

The Veteran also contends that he is entitled to service connection for visual impairments, to include glaucoma.  Specifically, the Veteran has argued that this disability arose as a result of his service-connected sarcoidosis.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's visual impairment did not manifest as a result of his sarcoidosis, nor did it manifest during, or as a result of, active military service.  As such, service connection is not warranted.  

The Veteran's service treatment records do not demonstrate that a chronic visual impairment manifested during his military service.  According to the Veteran's June 1966 discharge examination, evaluation of his eyes was normal.  Visual acuity testing also revealed the Veteran's vision to be 20/20 bilaterally.  Post-service treatment records do note a number of eye conditions following service.  According to an April 1971 record, the Veteran was suffering from diffuse conjunctivitis.  A June 1972 private medical note also indicates a diagnosis of iritis.  Subsequent treatment records suggest that these were acute conditions and an August 1984 VA treatment record indicates that the Veteran's eyes were normal.  As such, there is no evidence of a chronic eye condition during military service or within the years following his separation from active duty.  

The Veteran was afforded a VA examination of the eyes in December 1997.  The Veteran was noted to have a history of glaucoma and decreased visual acuity in both eyes over the past several years.  He was also noted to be status post-laser trabeculoplasty approximately two to six months earlier.  The examiner indicated that the Veteran's mother also suffered from glaucoma.  The examiner diagnosed the Veteran with glaucoma and myopia.  The examiner did not offer an opinion as to etiology.  

According to a June 2003 VA ophthalmologic note, the Veteran suffered from nonproliferative diabetic retinopathy of the eyes bilaterally characterized by microaneurysms and retinal hemorrhages.  A July 2003 private record also notes a diagnosis of open angle glaucoma and mild non-proliferative diabetic retinopathy.  Neither of these records suggests any possible relationship to sarcoidosis or military service.  

The Veteran was afforded a VA examination for his pulmonary sarcoidosis in November 2003.  The examiner concluded that while the Veteran did suffer from pulmonary sarcoidosis, there was no evidence of this condition on X-ray.  He was noted to have some mild restriction in his pulmonary function testing and the examiner indicated that this could represent some subclinical interstitial lung disease.  Nonetheless, it was the examiner's conclusion that the Veteran did not have any complications secondary to his pulmonary disease.  

Subsequent medical records demonstrate that the Veteran continued to seek treatment for visual impairment.  According to a December 2003 private record, the Veteran suffered from open angle glaucoma with early superior arcuate defects in both eyes.  A February 2004 treatment record again notes a diagnosis of diabetic retinopathy bilaterally.  February 2007 VA treatment records note that the Veteran underwent cataract surgery on the left eye.  Again, there was no indication that the Veteran's cataracts were related to military service or his service-connected sarcoidosis.  The Veteran was also found to be suffering from dermatochalasis of the eyes bilaterally in November 2008.  

The record also contains a February 2005 statement from a VA ophthalmologist.  It was noted that the Veteran was requesting information about a link between his glaucoma and his sarcoidosis.  The ophthalmologist indicated that while a link may be possible, this was unlikely.  Also, there was no clinical or laboratory testing available to either prove or disprove this.  

According to a February 2009 VA ophthalmological record, the Veteran suffered from glaucoma and diabetes.  Another February 2009 record indicates that the Veteran was suffering from primary open-angle glaucoma, severe nonproliferative diabetic retinopathy of the right eye, early proliferative retinopathy of the left eye, early cataracts bilaterally, and myopia/presbyopia.  Surgery was performed on the Veteran's right eye in February 2009 to treat his glaucoma.  The Veteran also underwent surgery of the right eye in January 2009 to treat a macular edema.  

The Veteran was most recently afforded a VA eye examination in May 2010.  The examiner concluded that the Veteran suffered from a number of visual impairments, including severe nonproliferative diabetic retinopathy of the right eye and proliferative retinopathy of the left eye.  There was also clinically significant macula edema in both eyes.  Finally, the Veteran suffered from poorly controlled primary open angle glaucoma, cataracts of both eyes and dry eyes.  

In August 2010, the above VA examiner submitted an addendum to the May 2010 examination report.  The examiner noted reviewing the Veteran's claims file.  However, the examiner did not review the Internet articles submitted by the Veteran or the 2005 medical opinion as these documents had not been tabbed in the claims file.  The examiner opined that none of the Veteran's eye problems were related to sarcoidosis.  The examiner noted that there was no clear evidence in the medical literature to support a connection between sarcoidosis and diabetic retinopathy, primary open angle glaucoma, age related cataracts or dry eyes.  

The above examiner prepared an additional addendum in September 2010 upon review of the 2005 medical opinion and the Internet articles submitted by the Veteran.  The examiner indicated that her previous opinion had not changed.  Regarding the Veteran's diabetic retinopathy, the examiner noted that if the Veteran's diabetes was found to be connected to his sarcoidosis, then logically, his diabetic retinopathy would be as well.  However, the examiner indicated that she was not qualified to offer this medical opinion.  As to the Veteran's open angle glaucoma, the examiner explained that while the Internet articles did note that certain types of glaucoma could result from sarcoidosis, primary open angle glaucoma was not one of these types.  Similarly, the examiner noted that the Internet articles suggested that certain types of cataracts could be related to sarcoidosis.  However, these cataracts were called posterior subcapsular cataracts.  The Veteran did not suffer from this type of cataract in either eye, but rather, age-related cataracts.  Finally, the examiner explained that there was no clear evidence in the literature to support a connection between sarcoidosis and dry eyes.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for his impaired vision.  The evidence of record demonstrates that the Veteran did not suffer from chronic visual impairment during his active military service or within more than a decade following his separation from active duty.  While the record clearly demonstrates that the Veteran suffers from multiple eye conditions at this time, the May 2010 VA examiner concluded that these conditions were not related to the Veteran's sarcoidosis.  The record contains no competent evidence to the contrary.  

The Board has considered the February 2005 ophthalmological opinion of record.  Specifically, it was noted that while a link may be possible, this was unlikely.  However, as already noted a statement of mere possibility is not probative.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  Furthermore, while the examiner did not that a connection was possible, it was also noted that such a connection was "unlikely."  As such, this opinion does not demonstrate entitlement to service connection.  

The Board recognizes that the Veteran truly believes his visual impairments, at least in part, are due to his service-connected sarcoidosis.  However, as discussed in the previous section, the record does not reflect that the Veteran has the necessary training or expertise to offer such a complex medical opinion.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  While the Veteran is certainly competent to testify to symptomatology such as impaired vision, he has not alleged that this disability has in fact existed since his military service.  As such, the Veteran's testimony fails to demonstrate entitlement to service connection.  

The Veteran has submitted a number of Internet articles discussing sarcoidosis in an attempt to establish entitlement to service connection.  According to one article from the Cleveland Clinic, sarcoidosis resulted in eye symptomatology in approximately 25 percent of those who suffered from the disorder and it could result in glaucoma, cataracts and blindness.  The Veteran also submitted an article noting that the medication prednisone could result in ocular conditions such as cataracts.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  However, in the present case, the record does not contain any competent medical opinion suggesting that the Veteran's eye conditions are actually related to sarcoidosis.  Rather, the May 2010 VA examiner reviewed this evidence and concluded that it did not apply to the Veteran's specific types of cataracts, glaucoma and other conditions.  Therefore, these articles on their own fail to demonstrate that the Veteran's specific problems are in any way due to his sarcoidosis.  

Finally, in January 2011, the Board received a number of additional Internet articles from the Veteran.  According to one from the Autoimmunity Research Foundation, sarcoidosis could result in impairment of the eyes, through cataracts, dry eyes, or other manifestations.  However, according to the May 2010 VA examiner, age-related cataracts are not the type of cataract associated with sarcoidosis.  Furthermore, the examiner was of the opinion that there was no persuasive evidence relating dry eyes to sarcoidosis.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for visual impairments, to include as secondary to his service-connected sarcoidosis and its associated treatment, must be denied.


ORDER

Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected sarcoidosis, is denied.  

Entitlement to service connection for visual impairment, to include glaucoma and to include as secondary to service-connected sarcoidosis, is denied.  


REMAND

The Veteran's claims of entitlement to a disability evaluation in excess of 30 percent for sarcoidosis and entitlement to TDIU benefits were remanded by the Board in November 2008 for additional development and adjudication.  However, the record does not reflect that any action was taken on either one of these claims, and in January 2010, these matters were again referred by the Board for further development.  Again, however, the record reflects that no action has been taken on either one of these claims.  The Veteran's representative has also made this argument on a number of occasions.  

The November 2008 Board remand notes that a February 2008 Court order reversed and remanded the claim of entitlement to an increased disability evaluation for his service-connected sarcoidosis.  The Veteran's claim was remanded at that time because it was felt that his two year old VA examination may not have accurately represented his current symptomatology and because it was felt that the Board had failed to consider the effects, if any, that the removal of a parotid mass in March 2007 had on the Veteran's service-connected sarcoidosis.  Specifically, the Joint Motion for Remand indicated that while the Board discussed evidence which showed that the parotid mass did not have an effect on his condition prior to the removal, the Board failed to consider the effects of the removal of this mass on his service-connected condition.  

The Board went on to note that the claims file, as it existed at the time of the previous remand, revealed that the Veteran had no, or very minimal, residuals from his sarcoidosis and that he was not currently undergoing any treatment.  It was also noted that the April 2008 report of VA examination very clearly indicated that the Veteran's sarcoidosis was in remission and that his hyperparathyroidism was not related to his service-connected sarcoidosis.  Nevertheless, the Board found that it must follow the directives of the Court and remand this issue for an explicit statement as to the question of whether the removal of a parotid mass had any effect on the Veteran's service-connected sarcoidosis.  

Also, the Board concluded that the Veteran's claim of entitlement to TDIU benefits was inextricably intertwined with the above claim seeking an increased disability evaluation.  As such, adjudication of this issue was to be delayed until the adjudication of the claim for an increased disability evaluation for sarcoidosis.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Therefore, since the Board's January 2010 referral was unsuccessful, these claims are again REMANDED to the RO for proper development and readjudication.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination with an appropriate specialist to determine the current severity of his service-connected sarcoidosis.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  All necessary tests and studies should be performed and the examiner is asked to describe all of the Veteran's symptomatology in detail.  The examiner is also asked to specifically opine as to whether the Veteran's surgery for removal of a parotid mass has had any impact on his service-connected sarcoidosis, and if so, to what degree.  A complete rationale must be provided for all opinions offered.  

2.  After completion of the above, the RO should review the evidence of record to ensure that the mandates of this Remand and the November 2008 Remand have been fulfilled.  The RO should then readjudicate the issues on appeal, including the issue of entitlement to TDIU, taking into consideration all of the evidence added to the file.  If any issue on appeal continues to be denied, the Veteran and his representative must be provided a Supplemental Statement of the Case (SSOC).  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


